Citation Nr: 1708362	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-11 407	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for residuals of chemotherapy including ulnar neuropathy and thigh numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO, inter alia, denied the Veteran's claim for a compensable rating for residuals of chemotherapy, including ulnar neuropathy and thigh numbness.  The Veteran timely appealed.

The Board notes that in April 2013, the Veteran submitted additional evidence, to include an article, after issuance of the February 2013 statement of the case.  In his January 2017 information hearing presentation, the Veteran waived initial review of all new evidence submitted by the Veteran by the Agency of Original Jurisdiction (AOJ), and the Veteran's substantive appeal was submitted after February 2, 2013.  See 38 C.F.R. § 20.1304 (2016).  In addition, VA has also obtained additional treatment records from the Madigan Army Medical Center, however, the automatic waiver of initial RO consideration does not apply, because in this case, the evidence was obtained by the VA, rather than submitted by the Veteran.  See id.  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the Veteran's informal presentation hearing, the Veteran, through his representative, indicated that his service-connected ulnar neuropathy and associated bilateral thigh neuropathy and numbness increased in severity since the February 2009 VA examination.  

In addition, in the IHP, as well as in his October 2009 substantive appeal, the Veteran also asserts that the February 2009 VA examination was inadequate, because in concluding that the Veteran was asymptomatic with "no objective findings," the examiner failed to perform a complete interview of the Veteran, failed to perform adequate testing for poor circulation, which was limited to needle and touch response, address other potential causes of his symptoms, and failed to follow through on the Veteran's reported symptoms, such as numbness around the toes and the balls of the Veteran's feet and that his symptoms begin after standing for a short amount of time.  He also indicated that he reported involuntary leg jerks or spasms at night that interfered with his sleep.  The Veteran also submitted an article, which indicates chemotherapy agents can cause pain, tingling, numbness in the hands or feet, problems with balance and movement, electrolyte disturbance: perioral tingling and parasthesia, "pins and needles" sensation over the extremities of hands and feet, and restless leg syndrome.  

The Veteran's treatment records from the Army Medical Center reflect continued complaints of foot and radiating pain, numbness, tingling, and a burning sensation worsened by walking.  The treatment records also reflect diagnoses of restless leg syndrome and plantar fasciitis.  In light of the above, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his disability, and to address the Veteran's contentions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).   

As it appears the Veteran continues to receive treatment from the Madigan Army Medical Center, the Veteran's updated medical records from the Madigan Army Medical Center should be obtained.  38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain updated medical records from the Madigan Army Medical Center.  

2.  After completing the development requested above, the Veteran should be afforded a VA examination to determine the current severity of his service-connected ulnar nerve neuropathy and thigh numbness.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed. The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's ulnar neuropathy disability. 

The examiner must identify any neurological impairment associated.  Any necessary diagnostic testing must be accomplished.  The level of impairment and the particular nerve(s) affected, or seemingly affected, must be reported.  The examiner should specifically consider the Veteran's report of his symptoms, including his reports of numbness around the toes and balls of his feet and that he typically exhibits the symptoms when standing relatively still for five minutes.

(If additional examination is required by a specialist to address any question, such examination should be scheduled.)  

In addressing the above, the examiner should also comment on the article submitted by the Veteran in August 2013, which relates neuropathy and other symptoms to chemotherapy agents. 

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.

3.  After the above action is completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




